Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/20/2020 canceling all claims (1-34), drawn to the elected invention and presenting only claims (35-58), drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
Claims of the original presentation (claims 1-34, including 6 independent claims), drawn to a method and apparatus for network device to transmit to a mobile terminal power control parameters via a set of indication information to control the transmit power satisfying conditions of a first channel (Claims 1-6, 13-18 and 25-29); and method and apparatus of receiving indication information at the mobile terminal satisfying conditions of a first channel (Claims 7-12, 19-24 and 30-34). The first channel can be either a narrowband physical random access channel (NPRACH) OR a narrowband physical uplink shared channel (NPUSCH) (Shown in claims 4-5; 10-11; 16-17; 22-23, 27-28 and 32-33).
However, the newly added claims (claims 35-58, including 8 independent claims), drawn to a method and apparatus for network device to transmit to a mobile terminal power control parameters via a set of indication information to control the transmit power satisfying conditions of a first narrowband physical random access channel (NPRACH) (Claims 35-37 and 47-49) and a second narrowband physical (Claims 38-40 and 50-52); and a method and apparatus of receiving indication information at the mobile terminal on the first NPRACH (Claims 41-43 and 53-55) and on a second NPUSCH (Claims 44-46 and 56-58).
In the original presentation, the examiner only requires to search and examine one set of the above OR conditions (of NPRACH or NPUSCH configuration), while in the current non-elected invention, the burden to search and examine on two set of inventions has imposed on examiner; therefore the restriction to the original presentation is proper. The Applicant therefore should presenting the amendment on the original claims without introduce new inventions through new set of independent claims.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

 February 19, 2021